Citation Nr: 0902927	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-18 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1949 to 
November 1952, and from December 1952 to August 1971.  The 
veteran died in January 2003, and the appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that his service-connected 
supraglottic carcinoma secondary to Agent Orange exposure 
substantially or materially contributed to the cause of his 
death.  Following a review of the record, the Board finds 
that additional evidentiary development is necessary before 
deciding the appellant's claim.  

The original death certificate, dated in January 2003, 
reflects that the primary causes of the veteran's death were 
cardiorespiratory failure and chronic obstructive pulmonary 
disease (COPD).  In a March 2003 letter, the Chief of the 
Department of Medicine where the veteran was treated 
indicated that many medical problems contributed to the 
veteran's debilitated state at the time of his death, and 
they had indirectly contributed to his death.  The chief 
indicated that cancer of the epiglottis, prostate cancer, 
coronary artery disease, atherosclerotic peripherovascular 
disease, gastroesophageal reflux disease (GERD), Barrett's 
esophagus with stricture, and pneumonia must all be added to 
the veteran's death certificate.  She indicated that these 
conditions may have accelerated his death.  

In July 2003, a VA medical opinion was obtained regarding the 
cause of the veteran's death.  The examiner indicated that he 
reviewed the veteran's claims file and found that the cause 
of the veteran's death was due to severe COPD with 
cardiorespiratory failure.  He further indicated that there 
was no evidence in the claims file regarding recurrence of, 
and/or metastatic disease, resulting from his previous 
supraglottic cancer.  The examiner opined "that the 
supraglottic cancer did not have any appreciable effect on 
[the] veteran's cause of death."  

The following month, an amended death certificate was 
received by VA.  This death certificate revealed that in 
addition to cardiorespiratory failure, the primary causes of 
death included the following:  cancer of the epiglottis with 
metastasis to the prostate, coronary artery disease, GERD, 
and Barrett's esophagus with stricture.  Another significant 
condition contributing to the death, but not resulting in the 
underlying cause of death, was Agent Orange exposure.  COPD, 
which was listed on the original death certificate, had been 
crossed out and replaced with cancer of the epiglottis and 
metastasis to the prostate.  In an April 2004 letter, the 
local Parish coroner indicated that although the amended 
death certificate revealed items crossed out and items 
handwritten within, it was still a valid, amended death 
certificate in the State of Louisiana.  

VA is in receipt of treatment records dated from August 2001 
to January 2003.  These records, however, do not reflect the 
treatment for the veteran's prostate cancer and whether it 
was primary in nature or had metastasized from the veteran's 
cancer of the epiglottis.  The records list prostate cancer 
and throat cancer in his record of prior medical history.  
Additionally, a January 2003 notation revealed that records 
from Hospice of Southwest Louisiana had been submitted to the 
veteran's treating physician.  These records, however, are 
not associated with the claims file.  

Following a complete review of the record, the Board finds 
that there is insufficient evidence upon which to render a 
decision on the appellant's claim of service connection for 
the cause of the veteran's death.  The VA examiner's opinion 
from July 2003 was not made with the benefit of review of the 
amended death certificate.  Further, the amended death 
certificate listed cancer of the epiglottis with metastasis 
to the prostate as a cause of death.  The evidence of record, 
however, does not include evidence of treatment for prostate 
cancer and its relation to cancer of the epiglottis.  As 
such, the Board finds that a remand is necessary to retrieve 
all outstanding treatment records regarding the veteran's 
prostate cancer, as well as, an attempt to retrieve any 
outstanding Hospice records as noted in the January 2003 
private treatment record.  Further, as the VA opinion was 
obtained prior to receipt of the amended death certificate 
and listing of the metastasized nature of the veteran's 
prostate cancer, another opinion should be obtained to 
determine whether the veteran's cancer of the epiglottis and 
any metastasis of that cancer substantially or materially 
caused or contributed to his death.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently determined in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  This notice 
was not provided to the appellant.  Therefore, upon remand, 
the appellant should also be provided the appropriate notice 
pursuant to Hupp.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice 
regarding her DIC claim in compliance with 
Hupp.  Specifically, the notice must 
include: (1) a statement of the conditions 
for which the veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
veteran's cause of death based on the 
previously service-connected disabilities; 
and (3) an explanation of the evidence and 
information required to substantiate a 
claim for the veteran's cause of death 
claim based on a condition not yet 
service-connected.

2.  Request and obtain all outstanding 
medical treatment records-particularly 
those records associated with the 
veteran's treatment for prostate cancer 
and Hospice records from the time of the 
veteran's death.  The appellant should be 
asked to identify the potential sources of 
these records and should be requested to 
sign the necessary authorization to secure 
these records.  All attempts to obtain any 
outstanding medical treatment records 
should be documented in the claims file.  
Perform all necessary development.

3.  Following the receipt of any 
information obtained as a result of the 
above-noted inquiry, the RO/AMC is 
requested to obtain a VA medical opinion 
from an appropriate specialist to 
determine the cause of the veteran's 
death.  The claims folder should be made 
available to the specialist for review.  
The specialist should pay specific 
attention to the original and amended 
death certificates, as well as any 
treatment records related to the claimed 
cause(s) of death.  The specialist is to 
review all treatment records and opinions 
regarding the veteran's cancer of the 
epiglottis (and its residuals), and his 
prostate cancer.  The specialist should 
then render an opinion as to whether it is 
at least as likely as not that the 
veteran's cancer of the epiglottis, and 
any metastasized cancer, caused or 
substantially contributed to his death.  
All opinions expressed must be supported 
by complete rationale.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  


The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




